Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered May 20, 1991, convicting him of burglary in the first degree (two counts), rape in the first degree (two counts), rape in the second degree, sexual abuse in the first degree (two counts), assault in the second degree, criminal possession of a weapon in the fourth degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence of the complainant’s mental and physical condition after the rape and assault was not offered to arouse the emotions of the jury and to prejudice the defendant, but rather to prove the elements of the crimes with which the defendant was charged. Therefore, it was admissible (see, People v Scarola, 71 NY2d 769; see also, People v Jones, 188 AD2d 364).
Further, the remarks by the prosecutor in the summation were fair comment on the evidence and constituted legitimate responses to defense counsel’s summation (see, People v Galloway, 54 NY2d 396; see also, People v Ashwal, 39 NY2d 105). Balletta, J. P., Miller, Lawrence and Goldstein, JJ., concur.